                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


      FOODONICS INTERNATIONAL, INC., )
      a Florida corporation,
                                        )
              Plaintiff,
                                        )
      v.                                                Case No. 3:17-cv-1054-J-32JRK
                                        )
      DINA KLEMPF SROCHI, as Trustee
      of the LAURA JEAN KLEMPF          )
      REVOCABLE TRUST, a Georgia trust,
                                        )
              Defendant.
                                        )

      DINA KLEMPF SROCHI, as Trustee               )
      of the LAURA JEAN KLEMPF
      REVOCABLE TRUST, a Florida trust,            )
      and DENNIS L. BLACKBURN, as
      Assistant Trustee of the JEAN KLEMPF         )
      TRUST,
                                                   )
               Counterclaim Plaintiffs,
                                                   )
      v.
                                       )
      FOODONICS INTERNATIONAL, INC.,
      a Florida corporation, and KEVIN )
      JACQUES KLEMPF,
                                       )
              Counterclaim Defendants.

    NOTICE OF COMPLIANCE WITH SPECIAL MASTER ORDER REC. DOC. 198
       BY NON-PARTIES CAL-MAINE FOODS, INC. AND DOLPH BAKER

           Pursuant to the Special Master Order on Motion to Compel Cal-Maine Parties, dated

November 29, 2019, Rec. Doc. 198, Mark A. Cunningham, counsel for Cal-Maine Foods, Inc.

and Dolph Baker, hereby submits this Notice of Compliance with Paragraphs 2 and 4 of the



tN3949210.1)                                   1
Order which required Cal-Maine and Mr. Baker to provide to the Trust: (1) "the information

described in paragraph I of the Requested Cal-Maine/Baker Material (as paragraph 1 is

interpreted in this Order), limited to paragraphs 1, 3, 4, 5, and 11-21 of the subpoena to Mr.

Baker" and (2) a Rule 45(e)(2) privilege log "with respect to any responsive information which

they claim is privileged or subject to other protection." On January 11, 2020, Cal-Maine and Mr.

Baker complied with Paragraphs 2 and 4 of the Special Master's Order by making a

supplemental production and providing notice that no documents have been withheld beyond

those set forth in the privilege log which accompanied their initial return on the subpoena.

                                                     Respectfully submitted,



                                                     /s/ Mark A. Cunningham
                                                     MARK A. CUNNINGHAM (La. Bar Roll
                                                     No. 24063) (admitted pro hac vice)
                                                     Jones Walker LLP
                                                     201 St. Charles Avenue
                                                     New Orleans, Louisiana 70170-5100
                                                     Telephone: (504) 582-8536
                                                     Facsimile: (504) 589-8536
                                                     mcunningham oneswalker.com

                                                     and

                                                     /s/ Edward R. Shohat
                                                     EDWARD R. SHOHAT
                                                     Jones Walker LLP
                                                     201 S. Biscayne Boulevard, Suite 2600
                                                     Miami, Florida 33131
                                                     Telephone: (305) 679-5700
                                                     Facsimile: (305) 679-5710
                                                     eshohat@joneswalker.com

                                                     Attorneys for Nonparties
                                                     Cal-Maine Foods, Inc. and Dolph Baker




(N3949210.1)                                     2
                                CERTIFICATE OF SERVICE


         I hereby certify and declare under penalty of perjury that on January 13, 2020, I

electronically filed the foregoing document using the CM/ECF system which will send

notification of such filing to all counsel of record registered in the CM/ECF system.


                                                     Is! Mark A. Cunningham




{N3949210.1)                                    3
